Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “an arithmetic overflow” on line 8, which renders the claim indefinite because the claim recites an arithmetic overflow on line 7.  It is unclear whether the arithmetic overflow on line 8 refers to the arithmetic overflow on line 7 of the claim or to another.  Therefore, the limitation “an arithmetic overflow” on line 8 is interpreted as “the arithmetic overflow”.
Claims 16-19 are rejected for dependency upon rejected base claim 15 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-12 and 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a statutory category system of obtaining, from a source code program, features associated with a first type of runtime error in one or more program statements of the source code program; and using a random forest classifier to classify the features into one of two classes, wherein a first one of the classes indicates that the features represent the first type of runtime error, the second one of the classes indicates that the features do not represent the first type of runtime error.  Each of these limitations, alone or in combination, amount to a system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., Mental process), but for the recitation of generic computer components. For example, but for the “processors” and “memory” (Claim 1), “configured to be executed by the one or more processors, the one or more programs including instructions that” the “obtaining” and “using” steps in the context of the claim encompass a user manually and/or mentally processing information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (e.g. “one or more processors” and/or “memory” and/or “one or more programs”), then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recites “one or more processors” and/or “memory” and/or “one or more programs” for carrying out the limitations addressed above. These limitations are recited at a high-level of 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “one or more processors” and/or “memory” and/or “one or more programs” and “using a random forest classifier” do not amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For at least these reasons, independent claim 1 is not patent eligible. 
Claim 2 recites the additional limitation “wherein the first type of runtime error is use of an uninitialized variable as a reference parameter in a method invocation that returns an integral result” is not sufficient to amount to significantly more than the judicial exception.

Claim 4 recites the additional limitation “wherein the features associated with the first type of runtime error includes name of the method invocation, return type of the method invocation, type of the reference parameter, and argument count” is not sufficient to amount to significantly more than the judicial exception.
Claim 5 recites the additional limitation “wherein the features associated with the first type of runtime error includes type and size data of each of the one or more operands and the assigned-to variable, an order of the one or more operands, and name of each of the one or more operands” is not sufficient to amount to significantly more than the judicial exception.
Claim 6 recites the additional limitation “wherein the random tree classifier includes a first stage and a second stage, wherein the first stage includes a first random forest that is trained on a first subset of the features, a second random forest that is trained on a second subset of the features, and a linear classifier that is trained on all the features, wherein the first subset and the second subset differ” is not sufficient to amount to significantly more than the judicial exception.
Claim 7 recites the additional limitation “wherein the second stage includes a third random forest that is trained on each probability generated from the first random forest, the second random forest, and a linear classifier” is not sufficient to amount to significantly more than the judicial exception. 


This judicial exception is not integrated into a practical application. In particular, the claims recites “a computing device having at least one processor and a memory” for carrying out the limitations addressed above. These limitations are recited at a high-level of generality (ie., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation merely recite instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer 
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” and/or “memory” and “using a random forest classifier model” do not amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For at least these reasons, independent claim 8 is not patent eligible. 
Claim 9 recites the additional limitation “wherein the extracted features include method name, return type of the method invocation, type of the reference parameter, and number of parameters in the method invocation” is not sufficient to amount to significantly more than the judicial exception.
Claim 10 recites the additional limitation “wherein the extracted features include operators of a conditional expression using a return value of the method invocation” is not sufficient to amount to significantly more than the judicial exception.
Claim 11 recites the additional limitation “wherein the random forest classifier model is a two-stage model having a first stage and a second stage, wherein a first stage includes a first random forest that is trained on a first subset of the extracted features, a second random forest 
Claim 12 recites the additional limitation “wherein the second stage includes a third random forest that is trained on a probability generated from the first random forest, the second random forest, and the linear classifier” is not sufficient to amount to significantly more than the judicial exception.
Claim 14 recites the additional limitation “utilizing the random forest classifier in a software development tool” is not sufficient to amount to significantly more than the judicial exception.

Independent claim 15 recites a statutory category device of obtaining, from a method of a source code program, features associated with an arithmetic expression in a function of a source code program; and uses a random forest classifier to classify the features into one of two classes, wherein a first one of the classes indicates that the features represent an arithmetic overflow, the second one of the classes indicates that the features do not represent an arithmetic overflow. Each of these limitations, alone or in combination, amount to a device that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (i.e., Mental process), but for the recitation of generic computer components. For example, but for the “processor” and “memory” (Claim 15), “the processor is configured to perform actions that” the “obtains” and “uses” steps in the context of the claim encompass a user manually and/or mentally processing information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components 
This judicial exception is not integrated into a practical application. In particular, the claims recites “the processor is configured to perform actions” for carrying out the limitations addressed above. These limitations are recited at a high-level of generality (ie., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation merely recite instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer function that are well-understood, routine and conventional activities previously known to the industry (i.e. a random forest classifier).  The using of a random forest classifier is a generic computing operation that does not enhance the functionality of the computer. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, for at least these reasons, claim 15 is directed to an abstract idea.
The claim does not recite any other elements that, alone or in combination, are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor” and/or “memory” and “uses a random forest classifier” do not amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For at least these reasons, independent claim 15 is not patent eligible. 

Claim 17 recites the additional limitation “wherein the features further include assigned-to type, assigned-to size, and assigned-to variable name” is not sufficient to amount to significantly more than the judicial exception.
Claim 18 recites the additional limitation “wherein the processor is further configured to perform actions that: generate a syntax tree having type information for the function; and traverse the syntax tree to extract the features” is not sufficient to amount to significantly more than the judicial exception.
Claim 19 recites the additional limitation “wherein the random forest classifier is part of a software development tool” is not sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963).

Per Claim 1:
	Jhunjhunwala teaches one or more processors coupled to a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that (par. 0018 and 0021); obtain, from a source code program, features associated with a first type of runtime error in one or more program statements of the source code program; and use a classifier to classify the features into one of two classes, wherein a first one of the classes indicates that the features represent the first type of runtime error, the second one of the classes indicates that the features do not represent the first type of runtime error. ([0015] Described herein are systems and methods that allow for the automatic error classification in integration systems. In an embodiment, the present disclosure includes the classification of, at least, both system and application errors, and allows for the automatic classification of such errors into categories, including recoverable and non-recoverable errors. The systems and methods also allow for a dashboard or user interface by which an administrator is able to look at errors that cannot be automatically classified and provide a classification. The systems and methods are not tied to static error classifications, and allow for dynamic creation of error classifications on the fly. The systems and methods herein are particularly useful for integration scenarios where an end system or application is unknown, and thus the corresponding errors from the end system or application are likewise unknown. [0016] In accordance with an embodiment, integration flow requires elaborate error handling as the integration system is required to pull together various and diverse subsystems into a working system. In order to achieve effective error handling, proper error classification based upon a received fault or error message can be necessary. Because of the complex nature of integration systems, error or fault messages can be wrapped inside multiple the training data 300 is used to train the system for classifying the errors which are received during runtime. In an embodiment, the training data 300 is contained in and/or specified via a text file document. [0057] At step 704, the exemplary method 700 can continue with extracting an error message text from the formatted error notification, resulting in a plain text of the formatted error notification. By extracting the plain text of the formatted error notification, the result is a plain text of the formatted error notification. In continuing the example from the preceding three paragraphs, the formatted error notification received from the application can be in a format such as SOAP or JSON. The method continues with extracting an error message text from the formatted error notification such that a plain text file of the formatted error notification is remaining. [0058] At step 705, the exemplary method can proceed with classifying, at an error classifier, the formatted error notification based at least on training data and the plain text of the formatted error notification. Continuing the example from the preceding four paragraphs, an error classifier can classify the formatted error notification based on the plain text file of the formatted error notification as well as training data.).  Jhunjhunwala does not explicitly teach using a random forest classifier.
In a particular, the classifiers used in the random forest (or other decision tree) analysis to determine the feature importances for the runtime prediction are partitions of runtime ranges. For example, a first classifier may comprise a runtime between 0 and 2 min, a second classifier may comprise a runtime between 2 and 4 min, and so on.). 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system disclosed by Jhunjhunwala to include using a random forest classifier using the teaching of von Trapp.  The modification would be obvious because one of ordinary skill in the art would be motivated to reduce variance on runtime data sets (von Trapp, par. 0079).

Claims 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963), and further in view of Kolawa (US 6,085,029). 

Per Claim 2:
The rejection of claim 1 is incorporated, and further, Jhunjhunwala does not explicitly teach wherein the first type of runtime error is use of an uninitialized variable as a reference parameter in a method invocation that returns an integral result.
However, Kolawa teaches wherein the first type of runtime error is use of an uninitialized variable as a reference parameter in a method invocation that returns an integral result (column 19, lines 16-33).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system disclosed by Jhunjhunwala to include wherein the first type of runtime error is use of an uninitialized variable as a reference parameter in a method invocation that returns an integral result using the teaching of Kolawa.  The modification would be obvious because one of ordinary skill in the art would be motivated to dynamically debug a program without adding an extra stage (Kolawa, column 2, lines 27-33).

Per Claim 8:
	This is a method version of the claimed system discussed above (claims 1 and 2), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above, including “obtaining a label” (Jhunjhunwala, par. 0015).  Thus, accordingly, this claim is also obvious.

Per Claim 14:
	Von Trapp teaches:

- utilizing the random forest classifier in a software development tool (par. 0079).

Claims 3, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963), and further in view of Logozzo (US 2013/0339929).

Per Claim 3:
The rejection of claim 1 is incorporated, and further, Jhunjhunwala does not explicitly teach wherein the first type of runtime error is an arithmetic overflow of an arithmetic operation, the arithmetic operation having one or more operands, one or more operators, and an assigned-to variable.
	However, Logozzo teaches wherein the first type of runtime error is an arithmetic overflow of an arithmetic operation, the arithmetic operation having one or more operands, one or more operators, and an assigned-to variable (par. 0026).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the system disclosed by Jhunjhunwala to include wherein the first type of runtime error is an arithmetic overflow of an arithmetic operation, the arithmetic operation having one or more operands, one or more operators, and an assigned-to variable using the teaching of Logozzo.  The modification would be obvious because one of ordinary skill in the art would be motivated to analyze errors in a source code (Logozzo, par. 0002-0004).

Per Claim 15:
	This is a device version of the claimed system discussed above (claims 1 and 3), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Per Claim 19:
	Von Trapp teaches:

- utilizing the random forest classifier in a software development tool (par. 0079).

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963), and further in view of Sceppa (US 2008/0263063).
	
Per Claim 6:
	The rejection of claim 1 is incorporated, and von Trapp further teaches wherein the random tree classifier includes a first stage and a second stage, wherein the first stage includes a first random forest that is trained on a first subset of the features, a second random forest that is trained on a second subset of the features, wherein the first subset and the second subset differ (par. 0079).  The combination of Jhunjhunwala and von Trapp does not explicitly teach a linear classifier that is trained on all the features.
However, Sceppa teaches a linear classifier that is trained on all the features (par. 0054). 

	
Per Claim 11:
	This is a method version of the claimed system discussed above (claim 6, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jhunjhunwala (US 2016/0371133) in view of von Trapp (US 2020/0125963), and in view of Logozzo (US 2013/0339929), and further in view of Sceppa (US 2008/0263063).

Per Claim 18:
	The rejection of claim 15 is incorporated, and further, Jhunjhunwala does not explicitly teach generate a syntax tree having type information for the function; and traverse the syntax tree to extract the features.
	However, Sceppa teaches generate a syntax tree having type information for the function; and traverse the syntax tree to extract the features (par. 0073-0074).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the device disclosed by Jhunjhunwala to include generate a syntax tree having type information for the function; and traverse the syntax .

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-5, 7, 9-10 and 12 are rejected under 35 USC 101, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 101 rejection is overcome.

Claims 16-17 are rejected under 35 USC 112 and 35 USC 101, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 35 USC 112 and 35 USC 101 rejections are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US 9,244,755) teaches a method for identifying potential problems in a computer system by classifying log messages.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196